                 Case 1:21-mj-30099-DUTY ECF No. 1, PageID.1
                                              AUSA:   RawsthorneFiled 02/27/21 Telephone:
                                                                                 Page 1 of   9 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint                Special Agent:         Bowers                        Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Eastern District of Michigan

United States of America
   v.
Nathanial Alexander Tessner,
                                                                             Case: 1:21−mj−30099
                                                                             Assigned To : Unassigned
                                                                             Assign. Date : 2/27/2021
                                                                             CMP USA V TESSNER (kcm)




                                                       CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of            February 2017 until February 2019     in the county of               Clare      in the
       Eastern           District of       Michigan           , the defendant(s) violated:
                  Code Section                                               Offense Description
18 U.S.C. § 2251                                           Production of child pornography

18 U.S.C. § 2252A                                          Receipt of child pornography




       This criminal complaint is based on these facts:
   That on or about February 2017 until February 2019, there is probable cause to believe that Nathanial Tessner
committed one or more violations of 18 U.S.C. §§ 2251, 2422(b), and 2252A.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                         Eli Bowers, Special Agent, FBI
                                                                                              Printed name and title

Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: February 27, 2021                                                                         Judge’s signature

City and state: Detroit, MI                                             Curtis Ivy, Jr., United States Magistrate Judge
                                                                                              Printed name and title
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.2 Filed 02/27/21 Page 2 of 9




             AFFIDAVIT IN SUPPORT OF ARREST WARRANT

I, Eli Bowers, being first duly sworn, state as follows:

   1. I have been employed as a Special Agent of the FBI since 2015, and am

currently assigned to the FBI Detroit Division. Prior to being employed by the FBI,

I was employed as a Park Ranger with the National Park Service for approximately

six years, where my duties included the enforcement and investigation of federal

crimes. While employed by the FBI, I have investigated numerous federal criminal

violations related to child exploitation and child pornography. I have received

training in investigating internet fraud, computer intrusions, and matters involving

the online sexual exploitation of children. I have gained experience through

training at the FBI Academy, post Academy training, and everyday work related to

conducting these types of investigations.

   2. This affidavit is made in support of a criminal complaint and arrest warrant

for NATHANIAL ALEXANDER TESSNER (DOB: x/xx/92) of Harrison,

Michigan, for production of child pornography (in violation of 18 U.S.C. § 2251);

online enticement (in violation of 18 U.S.C. § 2422(b)), and receipt of child

pornography (in violation of 18 U.S.C. § 2252A).

   3. The statements contained in this affidavit are based in part on information

provided by Special Agents and Task Force Officers of the FBI and other law

enforcement officers, information gathered from the service of administrative
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.3 Filed 02/27/21 Page 3 of 9




subpoenas, independent investigations and analysis by FBI agents/analysts, and my

experience, training, and background. Since this affidavit is being submitted for

the limited purpose of securing a criminal complaint and arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause for the

requested warrant.

                FACTS ESTABLISHING PROBABLE CAUSE

   4.   There is probable cause to believe that an individual named NATHANIAL

ALEXANDER TESSNER has used, persuaded, induced, enticed, or coerced at

least one female and one male juvenile to engage in sexually explicit conduct for

the purpose of producing a visual depiction of such conduct, and sending those

sexually explicit images and/or videos to him through electronic means, including

various chat and video communication applications.

                               Identification of Victims

   5. Operation Rescue Me (ORM) represents a strategic partnership between the

Federal Bureau of Investigation Headquarters (FBIHQ), and the National Center

for Missing and Exploited Children (NCMEC). ORM is described as an

aggressive initiative focusing strictly on determining the identity of child victims

depicted in child exploitation material. Methods employed through the ORM

initiative involve a concentrated effort to exploit clues and/or information observed


                                         -2-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.4 Filed 02/27/21 Page 4 of 9




in the background of child exploitation images/videos, leading first to the

identification/rescue of the child victim(s), and second to the capture of the

perpetrator.

   6.   On or around January 6, 2021, a foreign partner uncovered information in

the International Child Sexual Exploitation (ICSE) database under the series title

"TealTriangles" and indicated that the Child Sexual Abuse Material (CSAM) was

likely produced in America. The series is comprised of 13 videos and 64 images.

Abuse of a minor female victim (approximately 3 years old) is depicted by a

pubescent female minor (identified as Minor Victim 1 or MV1 herein). The series

also includes videos of MV1 having intercourse with a dog, as well as additional

images and video depicting MV1 masturbating, and in various states on undress.

   7.   FBI personnel assigned to the Child Exploitation Operational Unit (CEOU)

at FBIHQ, were able to use a software tool that searched open source image

repositories to identify the minors depicted in the CSAM described above.

Additional open source searches of state databases and social media were used to

further identify and locate the individuals. More specifically, MV1 was found to

be located in the Eastern District of Michigan. An investigative lead was sent by

FBIHQ to the Detroit-based FBI task force assigned to investigating such crimes

and allegations.




                                         -3-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.5 Filed 02/27/21 Page 5 of 9




   8.   On February 19, 2021, investigators from the Southeast Michigan

Trafficking and Exploitation Crimes (SEMTEC) Task Force made contact with the

father of MV1. MV1’s father agreed to bring MV1 in for a Child/Adolescent

Forensic Interview (CAFI) to discuss the details of the images which were

discovered by law enforcement.

                                 Minor Victim 1

   9.   On February 25, 2021, MV1 was interviewed by an FBI Child/Adolescent

Forensic Interviewer. MV1 provided the following information:

   10. In 2017, MV1, who was 14 years old, met an individual later identified as

NATHANIAL ALEXANDER TESSNER. The two met in a group chat in the

phone chat application KIK. The conversation soon became private when the two

began communicating one-on-one, primarily through WHATSAPP, a chat

application, and the video chatting application, SKYPE. The conversations

became of a sexual nature almost immediately. Their contact lasted for

approximately three years.

   11. A few months after TESSNER began communicating with MV1, believed

to be February 2017, the two began meeting up for sexual encounters. The

encounters would occur over multi day periods either at a hotel or at TESSNER’s

house. MV1 described TESSNER as “abusive,” and would guilt MV1 into doing

sexual things, be it in person or via internet chats, to and for TESSNER even when


                                       -4-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.6 Filed 02/27/21 Page 6 of 9




MV1 would express no interest in sexual activity. MV1 felt obligated to follow

TESSNER’s orders because MV1, who was extremely depressed and struggling

with mental illness, did not want to upset TESSNER by not following his requests.

TESSNER would control what MV1 would wear, who MV1 would spend time

with, and even what family activities MV1 would be allowed to attend. Due to the

mental abuse inflicted by TESSNER, MV1 ended up in the hospital on multiple

occasions for suicidal actions and depression.

   12. During these in person meetings, TESSNER would provide alcohol and

occasionally Marijuana to MV1. The two would then engage in various sexual

acts, which TESSNER would sometimes record on his cellular telephone. MV1

believed there were times TESSNER recorded their sexual acts without MV1’s

knowledge, because MV1 would later see images or videos of them engaging in

sex where MV1 did not remember TESSNER recording.

   13. On one occasion, TESSNER convinced MV1 to engage in sexual activity

with her 3 year old sister (MV2). TESSNER requested nude images of MV2 taken

while in the bathtub, as well as nude images of MV1 and MV2 together. MV1 was

also convinced to attempt to “make out” with MV2 on video at the request of

TESSNER. These images and videos were later discovered by law enforcement.

   14. On other occasions, TESSNER convinced MV1 to engage in sexual

intercourse with her dog. Videos of multiple sexual encounters with MV1 and a


                                        -5-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.7 Filed 02/27/21 Page 7 of 9




dog were depicted in the videos recovered by law enforcement. MV1 told

interviewers this was at the specific request of TESSNER. Videos of these sexual

encounters were later discovered by law enforcement.

   15. TESSNER and MV1 would video chat via the application SKYPE, almost

daily. During these video chats, TESSNER would convince MV1 to conduct

sexual activity on camera, often while TESSNER masturbated. MV1 believed

TESSNER would sometimes record these live videos without MV1’s knowledge.

   16. At some point at the end of their contact, MV1 discovered TESSNER was

engaged in sexual activity with another male minor close to Tessner, MV3.

TESSNER sent a video of TESSNER and MV3 engaged in oral sex, and also told

MV1 he had engaged in anal sex with MV3.

                           Identification of TESSNER

   17. MV1 identified TESSNER by his name, Nathanial TESSNER, with a

middle name of Alexander. MV1 described TESSNER as a white male,

approximately 26 years old (during their contact), with a shaved head and a goatee,

who lived in Harrison, MI. MV1 also identified MV3, TESSNER’s brother, by

name. Open source database searches identified NATHANIAL ALEXANDER

TESSNER, date of birth 02/**/1992, of Harrison, Michigan, with a brother, who

lives at the same address, with the name given to investigators by MV2.




                                       -6-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.8 Filed 02/27/21 Page 8 of 9




   18. TESSNER is a registered sex offender in the State of Michigan, stemming

from a 2013 charge concerning charges pertaining to the possession of child

pornography. This charge, through the United States Air Force Military court,

resulted in TESSNER’s dishonorable discharge, 18 months’ imprisonment, and

supervised release.

   19. TESSNER has a Michigan drivers license with a listed address located in

Harrison, MI. This location is consistent with the reporting by MV1.

Additionally, TESSNER, as a normal part of his reporting requirements as a sex

offender, reported into the state of Michigan on February 26, 2021. TESSNER is

required to keep his address updated pertaining to his sex offender registry, and has

listed his residence as located in Harrison, MI.

                            Search Warrant Execution

   20. On February 26, 2021 law enforcement executed a search warrant at the

address listed on TESSNER’s drivers license and sex offender reporting

documents in Harrison, Michigan. However, upon making contact with

TESSNER’s parents at this address, it was discovered TESSNER was actually

living in a house located next door. Agents made contact with TESSNER at the

new address. Also on February 26, 2021, a search warrant was obtained for

TESSNER’s newly identified residence.




                                         -7-
   Case 1:21-mj-30099-DUTY ECF No. 1, PageID.9 Filed 02/27/21 Page 9 of 9




   21. During the search of TESSNER’s residence, numerous electronic devices

were seized. TESSNER did not wish to speak to investigators. Forensic analysis

of these seized items has not yet been completed.

                                 CONCLUSION

   22. Based on the aforementioned facts, there is probable cause to believe that

NATHANIAL TESSNER committed one or more violations of 18 U.S.C. §§ 2251,

2422(b), and 2252A.



      Respectfully submitted,

      _________________________
      Eli Bowers
      Federal Bureau of Investigation

      Sworn to before me and signed in my presence and/or by reliable electronic
      means on this 27th day of February, 2021



      _________________________
      HON. CURTIS IVY, JR.
      UNITED STATES MAGISTRATE JUDGE




                                        -8-
